                                            Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                            STANLEY V.,
                                   7                                                        Case No. 19-cv-02347-DMR
                                                        Plaintiff,
                                   8
                                                  v.                                        ORDER ON CROSS MOTIONS FOR
                                   9                                                        SUMMARY JUDGMENT
                                            NANCY A. BERRYHILL,
                                  10                                                        Re: Dkt. Nos. 16, 21
                                                        Defendant.
                                  11

                                  12           Plaintiff Stanley V. moves for summary judgment to reverse the Commissioner of the Social
Northern District of California
 United States District Court




                                  13   Security Administration’s (the “Commissioner’s”) final administrative decision, which found

                                  14   Plaintiff not disabled and therefore denied his application for benefits under Title II of the Social

                                  15   Security Act, 42 U.S.C. § 401 et seq. [Docket No. 16 (“Pltf. Mot.”).] The Commissioner cross-

                                  16   moves to affirm. [Docket No. 21 (“Def. Mot.”).] For the reasons stated below, the court denies

                                  17   Plaintiff’s motion and grants the Commissioner’s cross motion.

                                  18   I.      PROCEDURAL HISTORY
                                  19           Plaintiff filed an application for Social Security Disability Insurance (“SSDI”) benefits on

                                  20   July 21, 2015, alleging a disability onset date of August 30, 2014. Administrative Record (“A.R.”)

                                  21   210-13. The application was initially denied on March 4, 2016 and again on reconsideration on

                                  22   June 29, 2016. A.R. 102-05, 110-16. On July 8, 2016, Plaintiff filed a request for a hearing before

                                  23   an Administrative Law Judge (“ALJ”). A.R. 118-19. After the April 27, 2018 hearing, ALJ Thomas

                                  24   J. Gaye issued a decision finding Plaintiff not disabled. A.R. 19-37. The ALJ determined that

                                  25   Plaintiff has the following severe impairments: degenerative disc disease (“DDD”) of the cervical

                                  26   spine, DDD of the lumbar spine, and status-post right inguinal hernia surgery. A.R. 25. The ALJ

                                  27   found that Plaintiff retains the following residual functional capacity (RFC):

                                  28                   [T]o perform light work as defined in 20 CFR 404.1567(a) except the
                                             Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 2 of 9




                                                       claimant can stand and walk for two hours. He can perform postural
                                   1                   movements occasionally except he can balance frequently and occasionally
                                   2                   perform overhead reaching.
                                       A.R. 27.
                                   3
                                                Relying on the opinion of a vocational expert (“VE”) who testified that an individual with
                                   4
                                       such an RFC could perform other jobs existing in the economy, including document preparer, order
                                   5
                                       clerk, and charge-account clerk, the ALJ concluded that Plaintiff is not disabled. A.R. 31-32.
                                   6
                                                The Appeals Council denied Plaintiff’s request for review on March 1, 2019. A.R. 1-8. The
                                   7
                                       ALJ’s decision therefore became the Commissioner’s final decision. Taylor v. Comm’r of Soc. Sec.
                                   8
                                       Admin., 659 F.3d 1228, 1231 (9th Cir. 2011). Plaintiff then filed suit in this court pursuant to 42
                                   9
                                       U.S.C. § 405(g).
                                  10

                                  11   II.      THE FIVE-STEP SEQUENTIAL EVALUATION PROCESS
                                                To qualify for disability benefits, a claimant must demonstrate a medically determinable
                                  12
Northern District of California
 United States District Court




                                       physical or mental impairment that prevents her from engaging in substantial gainful activity1 and
                                  13
                                       that is expected to result in death or to last for a continuous period of at least twelve months. Reddick
                                  14
                                       v. Chater, 157 F.3d 715, 721 (9th Cir. 1998) (citing 42 U.S.C. § 423(d)(1)(A)). The impairment
                                  15
                                       must render the claimant incapable of performing the work she previously performed and incapable
                                  16
                                       of performing any other substantial gainful employment that exists in the national economy. Tackett
                                  17
                                       v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citing 42 U.S.C. § 423(d)(2)(A)).
                                  18
                                                To decide if a claimant is entitled to benefits, an ALJ conducts a five-step inquiry. 20 C.F.R.
                                  19
                                       §§ 404.1520, 416.920. The steps are as follows:
                                  20
                                                1.     At the first step, the ALJ considers the claimant’s work activity, if any. If the
                                  21
                                       claimant is doing substantial gainful activity, the ALJ will find that the claimant is not disabled.
                                  22
                                                2.     At the second step, the ALJ considers the medical severity of the claimant’s
                                  23
                                       impairment(s). If the claimant does not have a severe medically determinable physical or mental
                                  24
                                       impairment that meets the duration requirement in [20 C.F.R.] § 416.909, or a combination of
                                  25
                                       impairments that is severe and meets the duration requirement, the ALJ will find that the claimant
                                  26
                                  27
                                       1
                                  28    Substantial gainful activity means work that involves doing significant and productive physical
                                       or mental duties and is done for pay or profit. 20 C.F.R. §§ 404.1510, 416.910.
                                                                                         2
                                          Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 3 of 9




                                   1   is not disabled.

                                   2          3.      At the third step, the ALJ also considers the medical severity of the claimant’s

                                   3   impairment(s). If the claimant has an impairment(s) that meets or equals one of the listings in 20

                                   4   C.F.R., Pt. 404, Subpt. P, App. 1 [the “Listings”] and meets the duration requirement, the ALJ will

                                   5   find that the claimant is disabled.

                                   6          4.      At the fourth step, the ALJ considers an assessment of the claimant’s residual

                                   7   functional capacity (“RFC”) and the claimant’s past relevant work. If the claimant can still do his

                                   8   or her past relevant work, the ALJ will find that the claimant is not disabled.

                                   9          5.      At the fifth and last step, the ALJ considers the assessment of the claimant’s RFC

                                  10   and age, education, and work experience to see if the claimant can make an adjustment to other

                                  11   work. If the claimant can make an adjustment to other work, the ALJ will find that the claimant is

                                  12   not disabled. If the claimant cannot make an adjustment to other work, the ALJ will find that the
Northern District of California
 United States District Court




                                  13   claimant is disabled.

                                  14          20 C.F.R. § 416.920(a)(4); 20 C.F.R. §§ 404.1520; Tackett, 180 F.3d at 1098-99.

                                  15   III.   STANDARD OF REVIEW
                                  16          Pursuant to 42 U.S.C. § 405(g), this court has the authority to review a decision by the

                                  17   Commissioner denying a claimant disability benefits. “This court may set aside the Commissioner’s

                                  18   denial of disability insurance benefits when the ALJ’s findings are based on legal error or are not

                                  19   supported by substantial evidence in the record as a whole.” Tackett v. Apfel, 180 F.3d 1094, 1097

                                  20   (9th Cir. 1999) (citations omitted). Substantial evidence is evidence within the record that could

                                  21   lead a reasonable mind to accept a conclusion regarding disability status. See Richardson v. Perales,

                                  22   402 U.S. 389, 401 (1971). It is more than a mere scintilla, but less than a preponderance. See Saelee

                                  23   v. Chater, 94 F.3d 520, 522 (9th Cir.1996) (internal citation omitted). When performing this

                                  24   analysis, the court must “consider the entire record as a whole and may not affirm simply by isolating

                                  25   a specific quantum of supporting evidence.” Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th

                                  26   Cir. 2006) (citation and quotation marks omitted).

                                  27          If the evidence reasonably could support two conclusions, the court “may not substitute its

                                  28   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112
                                                                                         3
                                           Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 4 of 9




                                   1   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

                                   2   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

                                   3   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d 1035,

                                   4   1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

                                   5   IV.    DISCUSSION
                                   6          Plaintiff argues that the ALJ erred in his step five analysis by (1) finding that Plaintiff is

                                   7   capable of light work even though he can only stand and walk for 2 hours in an 8-hour workday; (2)

                                   8   finding that the jobs of order clerk and charge-account clerk exist in sufficient numbers in the

                                   9   national economy; and (3) failing to ask the VE whether her testimony was consistent with the

                                  10   Dictionary of Occupational Titles (“DOT”) and its companion publication, the Selected

                                  11   Characteristics of Occupations Defined in the Revised Dictionary of Occupational Titles (“SCO”).

                                  12          A.      Legal Standard for Step Five Analysis
Northern District of California
 United States District Court




                                  13          At the fifth step of the sequential evaluation, the ALJ considers the assessment of the

                                  14   claimant’s RFC and age, education, and work experience to see if the claimant can make an

                                  15   adjustment to other work. If the claimant cannot make an adjustment to other work, the ALJ will

                                  16   find that the claimant is disabled. If the claimant can make an adjustment to other work, the ALJ

                                  17   will find that the claimant is not disabled. 20 C.F.R. § 416.920(a)(4); 20 C.F.R. §§ 404.1520;

                                  18   Tackett, 180 F.3d at 1098-99. Should the ALJ decide that the claimant is not disabled, “the [SSA]

                                  19   is responsible for providing evidence that demonstrates that other work exists in significant numbers

                                  20   in the national economy that [the claimant] can do, given [his RFC] and vocational factors.” 20

                                  21   C.F.R. § 416.960(c)(2).

                                  22          Social Security Ruling (“SSR”) 00-4p governs the use of occupational evidence.2 At step

                                  23   five of the sequential evaluation, ALJs rely on the DOT, including the SCO, and testimony from

                                  24   vocational experts in making disability determinations. SSR 00-4p, 2000 WL 1898704 at *2 (S.S.A.

                                  25   Dec. 4, 2000). The DOT is a reference guide in the form of a job catalog that contains standardized

                                  26
                                  27
                                       2
                                         SSRs “are entitled to ‘some deference’ as long as they are consistent with the Social Security Act
                                       and regulations.” Massachi v. Astrue, 486 F.3d 1149, 1152, n.6 (9th Cir. 2006) (citations omitted).
                                  28   In Massachi, the Ninth Circuit held that an ALJ must comply with SSR 00-4p before relying on the
                                       testimony of a vocational expert. Id. at 1150.
                                                                                        4
                                          Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 5 of 9




                                   1   occupational information about each occupation. An ALJ is to “rely primarily on the DOT

                                   2   (including its companion publication, the SCO) for information about the requirements of work in

                                   3   the national economy.” Id. An ALJ may also call upon a VE to provide occupational evidence

                                   4   through testimony at a disability benefits hearing. Id. As part of a disability determination, an ALJ

                                   5   must address any conflicts between the VE’s testimony and information contained in the DOT. Id.

                                   6   at *1. The ALJ has an “affirmative responsibility to ask about any possible conflict between [the

                                   7   VE’s testimony about the requirements of a job] and information provided in the DOT.” Id. at *4.

                                   8           B.      “Light” Work

                                   9           The Social Security Administration classifies jobs as sedentary, light, medium, heavy, or

                                  10   very heavy, depending on the physical exertion requirements of the position. See 20 C.F.R.

                                  11   404.1567. Even for sedentary jobs, “a certain amount of walking and standing is often necessary in

                                  12   carrying out job duties.” 20 C.F.R. § 404.1567(a). Light work, on the other hand, may require “a
Northern District of California
 United States District Court




                                  13   good deal of walking or standing.” 20 C.F.R. § 404.1567(b). SSR 83-10 explains that periods of

                                  14   standing or walking for a sedentary job “should generally total no more than about 2 hours of an 8-

                                  15   hour workday,” while light work may require standing or walking for up to 6 hours.

                                  16           In this case, the ALJ determined that Plaintiff has the capacity “to perform light work . . .

                                  17   except [he] can stand and walk for two hours,” in addition to some postural limitations. A.R. 27.

                                  18   Plaintiff argues that the ALJ erred in finding that he can perform light work even though he can only

                                  19   stand or walk for up to 2 hours per day. Pltf. Mot. at 4-5. Plaintiff’s argument is not convincing.

                                  20   The ALJ explicitly acknowledged Plaintiff’s standing and walking limitations in his RFC

                                  21   assessment. Thus, the ALJ’s finding that Plaintiff can perform light work as modified is not

                                  22   inconsistent with Plaintiff’s standing and walking limitations. In addition, even if the ALJ erred in

                                  23   finding that Plaintiff is capable of light work with limitations, all three job positions he identified as

                                  24   available to Plaintiff are sedentary. See A.R. 31-32. Since any error in classifying Plaintiff’s

                                  25   exertional limitations as “light” would not impact the ALJ’s ultimate finding that Plaintiff can

                                  26   perform the identified sedentary occupations, the error is harmless. See Molina v. Astrue, 674 F.3d

                                  27   1104, 1115 (9th Cir. 2012) (finding that an ALJ’s error is harmless “where it is inconsequential to

                                  28   the ultimate nondisability determination” (internal quotation marks and citation omitted)).
                                                                                           5
                                          Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 6 of 9




                                   1          C.      Jobs Available in the National Economy

                                   2          At step five of the sequential evaluation process, “an ALJ must determine whether a

                                   3   disability claimant who cannot perform past relevant work is nevertheless capable of performing

                                   4   other work that exists in significant numbers in the national economy.” Shaibi v. Berryhill, 883

                                   5   F.3d 1102, 1108 (9th Cir. 2017); see 20 C.F.R. § 404.1560(a). “Work which exists in the national

                                   6   economy” is defined as “work which exists in significant numbers either in the region where such

                                   7   individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A). The Ninth Circuit

                                   8   has not set a “bright-line rule” for what constitutes a “significant number” of jobs, although a court

                                   9   may look to other cases for comparison numbers. Beltran v. Astrue, 700 F.3d 386, 389 (9th Cir.

                                  10   2012). The Commissioner bears the burden of establishing that work exists in significant numbers.

                                  11   Tackett, 180 F.3d at 1099.

                                  12          Here, the ALJ found that Plaintiff could perform the requirements of a document preparer
Northern District of California
 United States District Court




                                  13   (25,000 jobs nationally), order clerk (7,500 jobs), and charge-account clerk (5,000 jobs). Plaintiff

                                  14   concedes that there are a significant number of document preparer jobs in the national economy.

                                  15   See Pltf. Mot. at 5 n. 1; see also Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 528 (9th Cir. 2014)

                                  16   (holding that 25,000 jobs available nationally meets the statutory standard). However, Plaintiff

                                  17   argues that the ALJ did not meet his burden to show that the positions of order clerk and charge-

                                  18   account clerk exist in significant numbers. Plaintiff’s argument fails because the ALJ can meet his

                                  19   burden by identifying just one occupation with a sufficient number of available positions. See 20

                                  20   C.F.R. § 404.1566(b) (“Work exists in the national economy when there is a significant number of

                                  21   jobs (in one or more occupations) having requirements which you are able to meet with your

                                  22   physical or mental abilities and vocational qualifications.” (emphasis added)); see also Ojeda v.

                                  23   Saul, No. 19-cv-02415-VKD, 2020 WL 5944434, at *4 (N.D. Cal. Oct. 7, 2020) (“The number of

                                  24   jobs considered is the collective total across all identified possible positions, not each position

                                  25   individually.”); Garner v. Saul, 805 F. App’x 455, 459 (9th Cir. 2020) (finding that one job existing

                                  26   in significant numbers is sufficient in a step five finding). Since, as Plaintiff concedes, the ALJ

                                  27   identified at least one job that exists in significant numbers, he did not err in failing to address

                                  28   whether each position individually meets the statutory requirements.
                                                                                         6
                                           Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 7 of 9




                                   1           D.        VE Testimony

                                   2           An ALJ “has an affirmative responsibility to ask about any possible conflict between that

                                   3   VE or VS [vocational specialist] evidence and information provided in the DOT.” SSR 00-4p; see

                                   4   also Gutierrez v. Colvin, 844 F.3d 804, 807 (9th Cir. 2016) (“If the expert’s opinion that the

                                   5   applicant is able to work conflicts with, or seems to conflict with, the requirements listed in

                                   6   the [DOT], then the ALJ must ask the expert to reconcile the conflict before relying on the expert

                                   7   to decide if the claimant is disabled.”). However, in order “[f]or a difference between an expert’s

                                   8   testimony and the [DOT]’s listings to be characterized as a conflict, it must be obvious or apparent,”

                                   9   which means that the VE’s testimony “must be at odds with the [DOT]’s listing of job requirements

                                  10   that are essential, integral or expected.” Gutierrez, 844 F.3d at 808.

                                  11           Plaintiff argues that the ALJ erred in failing to ask the VE whether her testimony was

                                  12   consistent with the DOT and SCO. Specifically, Plaintiff’s RFC limits him to only occasional
Northern District of California
 United States District Court




                                  13   overhead reaching, but the three positions identified by the VE all require frequent reaching.3 The

                                  14   Commissioner concedes that those three positions require frequent reaching and also concedes that

                                  15   the ALJ erred in failing to ask the VE whether her testimony was consistent with the DOT.

                                  16   However, the Commissioner argues that any error was harmless because the ALJ only limited

                                  17   Plaintiff’s overhead reaching, which is not inconsistent with jobs that require frequent reaching in

                                  18   all directions.

                                  19           Gutierrez, cited by the Commissioner, is instructive. In that case, the ALJ found that a

                                  20   claimant could not lift her right arm above her shoulder (among other limitations) and the VE

                                  21   testified that a person with the claimant’s RFC could work as a cashier. 844 F.3d at 807. The ALJ

                                  22   asked the VE if his testimony was consistent with the DOT, and the VE responded that it was. Id.

                                  23   The ALJ then found that the claimant was not disabled. On appeal, the claimant argued that the

                                  24   ALJ erred by failing to ask more specific questions about her limitations. In particular, the DOT

                                  25   specifies that cashiers must perform frequent reaching, which the claimant asserted was inconsistent

                                  26   with the limitation that she could not reach overhead with her right arm. Id. The claimant argued

                                  27

                                  28
                                       3
                                         “Occasional” work is performed up to one-third of a workday, while “frequent” work is performed
                                       from one-third to two-thirds of a workday. SSR 83-10.
                                                                                       7
                                          Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 8 of 9




                                   1   that the ALJ was required to resolve the apparent conflict before relying on the VE’s testimony.

                                   2   The Ninth Circuit rejected her argument. The court noted that “not every job that involves reaching

                                   3   requires the ability to reach overhead,” and observed that “anyone who’s made a trip to the corner

                                   4   grocery store” knows that a typical cashier never has to perform overhead reaching. Id. at 808.

                                   5   Because “there was no apparent or obvious conflict” between the VE’s testimony and the DOT, the

                                   6   court held that the ALJ properly relied on the VE’s testimony. Id. Here, as in Gutierrez, the ALJ

                                   7   assessed limitations only in Plaintiff’s ability to reach overhead. The three positions identified by

                                   8   the VE require frequent reaching, but the DOT does not specify that they require frequent overhead

                                   9   reaching. Thus, the requirement of “frequent reaching” does not, on its own, raise an obvious

                                  10   conflict with the VE’s testimony that Plaintiff can perform the listed jobs.

                                  11          Plaintiff distinguishes Gutierrez on the basis that the positions of document preparer, order

                                  12   clerk, and charge-account clerk are not as widely known as cashier jobs, and therefore the court
Northern District of California
 United States District Court




                                  13   cannot rely on common experience to resolve potential conflicts. See Lamear v. Berryhill, 865 F.3d

                                  14   1201, 1205 (9th Cir. 2017) (observing that “[t]he more obscure the job, the less likely common

                                  15   experience will dictate the result”). However, Lamear (relied on by Plaintiff) explains that there are

                                  16   other methods to identify “obvious” conflicts. In that case, the plaintiff was limited in reaching with

                                  17   his left arm and limited in handling, fingering, and feeling with his left hand. Id. at 1204. The VE

                                  18   testified that he could perform the positions of office helper, mail clerk, or parking lot cashier. Id.

                                  19   The Ninth Circuit examined the DOT’s descriptions of those positions and determined that the

                                  20   “general tasks for these jobs include opening and sorting mail, stuffing envelopes, distributing

                                  21   paperwork, and counting change.” Id. at 1205. All three jobs also required frequent handling,

                                  22   fingering, and reaching. Id. at 1206. The court found that the job descriptions raised an “apparent

                                  23   discrepancy” that the ALJ was required to reconcile with the VE’s testimony, and accordingly

                                  24   remanded the case. Id.

                                  25          In Lamear, the DOT’s job descriptions provided a basis for the Ninth Circuit to conclude

                                  26   that there was an obvious conflict between the VE’s testimony and the DOT. Lamear, 865 F.3d at

                                  27   1205 (“The DOT’s lengthy descriptions for these jobs strongly suggest that it is likely and

                                  28   foreseeable that using both hands would be necessary to perform ‘essential, integral, or expected’
                                                                                         8
                                            Case 4:19-cv-02347-DMR Document 22 Filed 12/07/20 Page 9 of 9




                                   1   tasks in an acceptable and efficient manner.”). For example, activities like sorting mail and counting

                                   2   change specifically implicate handling and fingering. The plaintiff in Lamear had limitations in

                                   3   those activities, and so the ALJ was required to investigate whether he could still perform the

                                   4   identified jobs despite his limitations. In this case, by contrast, the DOT’s descriptions for document

                                   5   preparer, order clerk, and charge-account clerk do not list any activities that necessarily implicate

                                   6   reaching overhead. A document preparer uses a paper cutter, photocopying machine, rubber stamps

                                   7   and other work devices to cut, copy, and stamp documents. See DOT 249.587-018. An order clerk

                                   8   takes food and beverage orders, answers questions regarding food or service, and distributes order

                                   9   tickets. See DOT 209.567-014. A charge-account clerk interviews customers, assists them in

                                  10   completing applications for charge accounts, and reviews and files the applications. See DOT

                                  11   205.367-014.     Unlike in Lamear, where the DOT job descriptions listed tasks with a clear

                                  12   relationship to the plaintiff’s limitations, there is no such apparent connection here. While Plaintiff
Northern District of California
 United States District Court




                                  13   speculates that a document preparer might be required to reach overhead depending on where the

                                  14   listed supplies are stored, an ALJ’s obligation to reconcile a VE’s testimony with the DOT only

                                  15   extends to “apparent or obvious” conflicts. Gutierrez, 844 F.3d at 808. Because Plaintiff has not

                                  16   identified an apparent conflict, any error the ALJ committed in failing to elicit additional testimony

                                  17   from the VE is harmless.

                                  18   V.      CONCLUSION
                                  19           For the reasons stated above, the Commissioner’s motion for summary judgment is granted

                                  20   and Plaintiff’s motion is denied. The clerk shall enter judgment for the Commissioner and against
                                                                                                               ISTRIC
                                                                                                           ES D
                                  21   Plaintiff and close this case.
                                                                                                          T          TC
                                  22                                                                    TA
                                                                                                                           O
                                                                                                    S




                                                                                                                            U
                                                                                                   ED




                                                                                                                             RT




                                                                                                                          D
                                                                                                                  RDERE
                                                                                               UNIT




                                  23           IT IS SO ORDERED.
                                                                                                               OO
                                                                                                        IT IS S
                                                                                                                                R NIA




                                  24   Dated: December 7, 2020
                                                                                        ______________________________________
                                                                                                                    M. Ryu
                                                                                               NO




                                  25
                                                                                                          D o n n aRyu
                                                                                                    Judge
                                                                                                                              FO




                                                                                                      Donna  M.
                                                                                                 RT




                                                                                                  United States Magistrate Judge
                                                                                                                              LI




                                  26
                                                                                                  ER
                                                                                                   H




                                                                                                                            A




                                                                                                     N                    C
                                                                                                                        F
                                  27                                                                   D IS T IC T O
                                                                                                              R
                                  28
                                                                                         9
